Citation Nr: 1100151	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  08-17 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an ocular cicatricial 
pemphigoid.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active duty military service from February 1962 
to April 1966. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in September 2009.  This matter was 
originally on appeal from a January 2007 rating determination by 
the Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Wichita, Kansas. 

In March 2009, the Veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.


FINDING OF FACT

The Veteran's ocular cicatricial pemphigoid is not related to 
active service.


CONCLUSION OF LAW

Ocular cicatricial pemphigoid was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§  1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Pursuant to the Board's September 2009 Remand, the Appeals 
Management Center (AMC) scheduled the Veteran for a VA 
examination to determine the etiology of his ocular cicatricial 
pemphigoid and issued a Supplemental Statement of the Case.  
Based on the foregoing actions, the Board finds that there has 
been compliance with the Board's September 2009 Remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist 
provisions.  Letters dated in March 2006 and July 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 
19 Vet. App. at 473.  Together, the letters informed the 
appellant of what evidence was required to substantiate the claim 
and of the appellant's and VA's respective duties for obtaining 
evidence, as well as how VA determines disability ratings and 
effective dates.  

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Veteran's service treatment records and VA medical treatment 
records have been obtained, to the extent available.  The Veteran 
has identified no private medical records that he wished VA to 
obtain on his behalf.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available and 
not part of the claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The Veteran was 
accorded VA examinations in December 2006 and October 2009.  38 
C.F.R. § 3.159(c)(4).  The October 2009 VA examiner addressed the 
etiology of the Veteran's current cicatricial pemphigoid in 
conjunction with a review of the claims file and physical 
examination of and interview with the Veteran.  The October 2009 
VA examination report is thorough; thus this examination is 
adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

The Veteran seeks service connection for his ocular cicatricial 
pemphigoid and has raised different theories of entitlement to 
include as due to exposure to ionizing radiation and chemical 
contamination of water while aboard ship.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The first question 
that must be addressed, therefore, is whether incurrence of 
ocular cicatricial pemphigoid is factually shown during service.  
The Board concludes it was not.  

The Veteran's service treatment records are absent complaints, 
findings or diagnoses of his ocular cicatricial pemphigoid during 
service.  On the clinical examination for separation from 
service, the Veteran's eyes, ophthalmoscopic, pupils, and ocular 
motility were evaluated as normal.  The service treatment records 
do indicate that the Veteran entered service with defective 
vision.  Right eye was 20/300 correctable to 20/25 and the left 
eye was 20/200 correctable to 20/20.  Near vision of both eyes 
was J-0 correctable to J.  The Veteran's vision for both eyes 
were 20/200 correctable to 20/20.  

A Veteran will be considered to have been in sound condition when 
examined, accepted and enrolled in service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where evidence or medical judgment is such as to warrant a 
finding that an injury or disease existed prior thereto.  38 
U.S.C.A. §§ 1111, 1110 (2010).  Clear and unmistakable evidence 
that the disability existed prior to service and was not 
aggravated by service will rebut the presumption of soundness.  
VAOPGCPREC 3-2003 (July 16, 2003).

A pre-existing disease will be considered to have been aggravated 
by active service where there is an increase in disability during 
service, unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

Although the Veteran had defective vision in service, his 
defective vision was noted on entrance into service and actually 
improved by the end of service.  Further, the Board notes that 
VA's General Counsel has determined that service connection may 
be granted for diseases (but not defects) of congenital, 
developmental or familial origin if the evidence as a whole shows 
that the manifestations of the disease in service constituted 
"aggravation" of the disease within the meaning of applicable 
VA regulations.  VAOPGCPREC 82-90 (July 18, 1990).  Moreover, 
diseases of hereditary origin can be considered incurred, rather 
than aggravated, in service "if their symptomatology did not 
manifest itself until after entry on duty." VAOPGCPREC 67-90 
(July 18, 1990).

The law provides that refractive errors of the eyes are 
congenital or developmental defects and not disease or injury 
within the meaning of applicable legislation.  38 C.F.R. §§ 
3.303(c), 4.9.  VA regulations specifically prohibit service 
connection for refractive errors of the eyes unless such defect 
was the subject of aggravation by a superimposed disease or 
injury which created additional disability.  See VAOPGCPREC 82-90 
(July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) 
(service connection may not be granted for defects of congenital, 
developmental, or familial origin, unless the defect was subject 
to a superimposed disease or injury).

There is no indication of any superimposed disease or injury to 
the eye during service.  In addition, there is no medical 
evidence that shows that the Veteran suffered from ocular 
cicatricial pemphigoid during service. 

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology.  Such 
evidence is lacking here.  The Veteran does not report, and the 
record does not demonstrate, continuity of post-service symptoms.

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  
To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).  

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show that a current disability exists and 
that the current disability was either caused by or aggravated by 
a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that the Veteran contents that there were in-
service events that may have been the origin of, or a 
contributing factor to his ocular cicatricial pemphigoid 
including exposure to an extremely high electromagnetic pulse and 
probably radiation when he observed a nuclear test detonation in 
July 1962.  The Veteran also reported that while in service, he 
drank and bathed in water contaminated by jet fuel and Agent 
Orange.

In this case, the appellant clearly has a current disability.  He 
has been diagnosed with ocular cicatricial pemphigoid.  The 
remaining question, therefore, is whether there is medical 
evidence of a relationship between the current disability and 
military service.  

Applicable law also provides that a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed at 38 
C.F.R. § 3.309(e), shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a).  However, 
as ocular cicatricial pemphigoid is not enumerated in 38 C.F.R. § 
3.309(e), the presumption of service connection under 38 C.F.R. § 
3.307 does not apply.  McCartt v. West, 12 Vet. App. 164 (1999).

Service connection for a disability that is claimed to be 
attributable to exposure to ionizing radiation during service can 
be demonstrated by three different methods.  Davis v. Brown, 10 
Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are certain diseases for which presumptive 
service connection may be granted if they are manifested in a 
Veteran who participated in a radiation- risk activity.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic 
diseases" may be service-connected pursuant to 38 C.F.R. § 
3.311. Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed after 
discharge is the result of exposure to ionizing radiation during 
active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

A "radiation-exposed Veteran" is one who, while serving on 
active duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity. "Radiation-
risk activity" includes "onsite participation" in a test 
involving the atmospheric detonation of a nuclear device by the 
U.S. or a foreign nation.  38 U.S.C.A. § 1112(c)(3)(B)(i); 38 
C.F.R. § 3.309(d)(3).

The Board notes that 38 C.F.R. § 3.311 does not provide 
presumptive service connection for radiogenic disease but 
provides special procedures to help a Veteran prove his claim on 
a direct basis.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997). 
First, dose data will be requested from the appropriate office.  
38 C.F.R. § 3.311(a)(2).  When the dose estimates provided 
pursuant to paragraph (a)(2) are reported as a range of doses to 
which a Veteran may have been exposed, exposure at the highest 
level of the dose range reported will be presumed.  38 C.F.R. § 
3.311(a)(1).  If the Veteran was exposed to ionizing radiation 
and subsequently developed a radiogenic disease after service, 
the claim must be referred to the Under Secretary of Benefits for 
consideration before final adjudication.  38 C.F.R. § 3.311(b).

In this case, ocular cicatricial pemphigoid is not among the 
listed diseases that may be presumptively service-connected if 
manifested in a radiation-exposed Veteran.  Further, ocular 
cicatricial pemphigoid is not deemed a radiogenic disease. 
Consequently, service connection for ocular cicatricial 
pemphigoid on either a presumptive basis as a disease specific to 
radiation-exposed Veterans pursuant to 38 C.F.R. § 3.309(3)(2) or 
on a direct basis as a radiogenic disease pursuant to 38 C.F.R. § 
3.311(b)(2) is not warranted.

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the Veteran's 
Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent 
Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), 
the Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); 38 C.F.R. § 3.303(d).

However, no medical professional has ever related this condition 
to the appellant's military service or to service-connected 
disability.  The December 2006 VA examiner noted that cicatricial 
pemphigoid is an inflammatory condition and was not caused by or 
related to diabetes mellitus.  The October 2009 VA examiner noted 
that he could not resolve the issue of whether the Veteran's 
ocular cicatricial pemphigoid was related to his active duty 
service including exposure to contaminated water and/or radiation 
without resorting to speculation.  The optometrist noted that the 
medical literature indicates that cicatricial pemphigoid is a 
systemic autoimmune disease of unknown etiology that is not 
completely understood.

A prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) [service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years after 
service].  In this case, the medical evidence does not show 
treatment or diagnosis of these problems until a number of years 
after service.  

Thus, the record is absent evidence of in-service incurrence of 
ocular cicatricial pemphigoid, evidence of continuity of 
symptomatology, and medical evidence of a nexus between service 
and ocular cicatricial pemphigoid and between a service-connected 
disability and ocular cicatricial pemphigoid. 

Although the Veteran contends that his ocular cicatricial 
pemphigoid is related to his service, as a layman he is not 
competent to offer opinions on medical causation and, moreover, 
the Board may not accept unsupported lay speculation with regard 
to medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claims for service 
connection, and the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for an ocular cicatricial 
pemphigoid is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


